DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements filed on 02/18/2021 and 07/02/2021 have been considered. An initialed copy of each Form 1449 is enclosed herewith.
Status of Claims
Claims 1-24 were originally filled on 02/18/2021 and claimed priority on JP2020-043049, which was filled on 03/12/2020. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
input detection portion in claims 1, 20, and 21
motion detection portion in claims 1, 20, and 21
control portion in claims 1, 20, and 21
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to Paragraphs 0044 and 0101, the input detection portion is a toque detection device, or a touch panel.
According to paragraph 0048 and Figure 3a, the motion detection portion is part of the control device
According to paragraph 0048 and Figure 3a, the control portion is part of the control device
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-11, 20-22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maillet et al (US 20210039262 A1) (Hereinafter referred to as Maillet).

Regarding Claim 1, Maillet discloses a robot (See at least Maillet Paragraphs 0014-0015 and Figure 1c, the robotic device is interpreted as a robot) comprising: 
an input detection portion configured to detect an input given from an operator to a robot body (See at least Maillet Paragraphs 0024-0025, 0044, and Figures 3c and 3f, the force sensor, which is interpreted as an input detection portion, detects the torque applied by the operator; See at least Maillet Paragraphs 0026 and 0031, the torque is also detected using the data provided by the joint motors, the joint motors are also interpreted as an input detection portion); 
a motion detection portion configured to detect a motion by using the input detection portion, the motion being given by the operator (See at least Maillet Paragraphs 0025-0026 and Figure 4, the processor, which is interpreted as having the motion detection portion, compares the motion of the operator with reference signals in the database); and 
a control portion configured to execute a motion instruction associated with the motion detected by the motion detection portion (See at least Maillet Paragraph 0026 and Figure 4, the processor, which is interpreted as having the control portion, controls the robot to execute an action when there is a match between the reference signals and the motion given by the operator).

	Regarding Claim 2, Maillet discloses the input detection portion is configured to detect the input by using a torque detection device provided in the robot body (See at least Maillet Paragraphs 0026 and 0031, the data provided by the joint motors, which is interpreted as the torque detection device in the robot body, detects the torque applied by the operator).

	Regarding Claim 6, Maillet discloses the motion detection portion is configured to detect the motion given by the operator, by analyzing at least one of a length of input time of the input, a strength of force of the input, a direction of force in which the input is applied, a cycle of the input, a number of times of the input in a predetermined time, a position at which the input is applied, and a trace of the position of the input (See at least Maillet Paragraph 0040, the number of times the robotic arm is tapped within a time period is interpreted as a number of times of the input in a predetermined time; See at least Maillet Paragraph 0025, the time of force input is interpreted as length of input time of the input; the direction of the force is interpreted as a direction of force in which the input is applied; the amplitude of the force is interpreted as strength of force of the input).

	Regarding Claim 8, Maillet discloses a user-motion storage portion configured to store information on a characteristic of the motion (See at least Maillet Paragraph 0026, the database that has the reference signals is interpreted as a user-motion storage portion), 
wherein the motion detection portion is configured to detect the motion of the operator by using the information stored in the user-motion storage portion and using the input detection portion (See at least Maillet Paragraph 0026 and Figure 4, the processor compares the motion detected by the input detection portion with the reference signals in the database to determine a match).

Regarding Claim 9, Maillet discloses the user-motion storage portion is configured to store information on a characteristic of each of a plurality of patterns of motion (See at least Maillet Paragraphs 0025 and 0040, the number of times a robot arm is tapped, the length of force input, the direction of the force, and the amplitude of the force all correspond to a pattern of motion; See at least Maillet Paragraph 0028, the database stores the preregistered signals), 
wherein the motion detection portion is configured to identify the motion of the input given by the operator, as one of the plurality of patterns of motion (See at least Maillet Paragraph 0026 and Figure 4, the processor compares the motion detected by the input detection portion with the reference signals in the database to determine a match), and 
wherein the control portion is configured to execute a motion instruction associated with an identified pattern of motion (See at least Maillet Paragraph 0026 and Figure 4, the processor causes the robot to execute an action based on the motion corresponding to a reference signal in the database).

Regarding Claim 10, Maillet discloses the plurality of patterns comprises at least one of long touch. short touch, sequential touch, repeated touch, flick, swipe, pinch, and line drawing (See at least Maillet Paragraph 0040, tapping twice within a time period is interpreted as a sequential and repeated touch; See at least Maillet Paragraph 0025, touch for 1 second is interpreted as a short touch, and longer than 1 second is interpreted as long touch). 

Regarding Claim 11, Maillet discloses the control portion comprises a motion-instruction storage portion configured to store a motion instruction that is executed when a corresponding motion is detected by the motion detection portion (See at least Maillet Paragraph 0026 and Figure 4, the processor compares the motion detected by the input detection portion with the reference signals in the database, which is interpreted as the motion-instruction storage portion, to determine a match and causes the robot to execute an action based on the motion corresponding to a reference signal in the database), and 
wherein the motion instruction comprises at least one of deceleration, acceleration, stop. restart, position control start, force control start, and error reset start (See at least Maillet Paragraph 0040, the double tap may toggle between fast, slow, and stopped, which is interpreted as the motion instruction comprising stop).

Regarding Claim 20, Maillet discloses a control device (See at least Maillet Paragraph 0061 and Figure 6, the processor is interpreted as a control device) comprising: 
a motion detection portion configured to detect a motion by using an input detection portion (See at least Maillet Paragraphs 0025-0026 and Figure 4, the processor, which is interpreted as having the motion detection portion, compares the motion of the operator detected by an input detection portion with reference signals in the database), the input detection portion being configured to detect an input given from an operator to a robot body, the motion being given by the operator (See at least Maillet Paragraphs 0024-0025, 0044, and Figures 3c and 3f, the force sensor, which is interpreted as an input detection portion, detects the torque applied by the operator; See at least Maillet Paragraphs 0026 and 0031, the torque is also detected using the data provided by the joint motors, the joint motors are also interpreted as an input detection portion); and 
a control portion configured to cause the robot body to execute a motion instruction associated with the motion detected by the motion detection portion (See at least Maillet Paragraph 0026 and Figure 4, the processor, which is interpreted as having the control portion, controls the robot to execute an action when there is a match between the reference signals and the motion given by the operator).

Regarding Claim 21, Maillet discloses an information processing device (See at least Maillet Paragraph 0061 and Figure 6, the processor is interpreted as an information processing device) comprising: 
a motion detection portion configured to detect a motion by using an input detection portion (See at least Maillet Paragraphs 0025-0026 and Figure 4, the processor, which is interpreted as having the motion detection portion, compares the motion of the operator detected by an input detection portion with reference signals in the database), the input detection portion being configured to detect an input given from an operator to a robot body, the motion being given by the operator (See at least Maillet Paragraphs 0024-0025, 0044, and Figures 3c and 3f, the force sensor, which is interpreted as an input detection portion, detects the torque applied by the operator; See at least Maillet Paragraphs 0026 and 0031, the torque is also detected using the data provided by the joint motors, the joint motors are also interpreted as an input detection portion); and 
a control portion configured to output a motion instruction associated with the motion detected by the motion detection portion (See at least Maillet Paragraph 0026 and Figure 4, the processor, which is interpreted as having the control portion, controls the robot to execute an action when there is a match between the reference signals and the motion given by the operator).

Regarding Claim 22, Maillet discloses a control method (See at least Maillet Figure 4) comprising: 
detecting an input given from an operator to a robot body (See at least Maillet Paragraphs 0024-0025, 0044, and Figures 3c and 3f, the force sensor detects the torque applied by the operator; See at least Maillet Paragraphs 0026 and 0031, the torque is also detected using the data provided by the joint motors);
detecting a motion given by the operator (See at least Maillet Paragraphs 0025-0026 and Figure 4, the processor compares the motion of the operator detected by an input detection portion with reference signals in the database); and 
causing the robot body to execute a motion instruction associated with the detected motion (See at least Maillet Paragraph 0026 and Figure 4, the processor controls the robot to execute an action when there is a match between the reference signals and the motion given by the operator).

Regarding Claim 24, Maillet discloses a computer-readable non-transitory recording medium storing a program that causes a computer to perform the control method according to claim 22 (See at least Maillet Paragraph 0112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maillet in view of Nakayama (US 20200171649 A1) (Hereinafter referred to as Nakayama). 

Regarding Claim 3, Maillet fails to disclose the input detection portion is configured to detect the input by using a touch panel attached to a robot arm of the robot body.
However, Nakayama discloses the input detection portion is configured to detect the input by using a touch panel attached to a robot arm of the robot body (See at least Nakayama Paragraphs 0048, 0023, and Figure 2, the operation unit, which is interpreted as the touch panel, is detachably attached to the robot arm and has operation buttons to receive input).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Maillet with Nakayama to have the input detection portion be a touch panel attached to a robot arm. This would allow the operator to control operations of the robot arm based on the input of the touch panel (See at least Nakayama Paragraph 0048), which increases the operability of the robot by allowing the user to control the robot by simply touching the touch panel. 

Regarding Claim 4, Maillet fails to disclose the touch panel is detachably attached to the robot arm.
However, Nakayama teaches the touch panel is detachably attached to the robot arm (See at least Nakayama Paragraphs 0048, 0023, and Figure 2, the operation unit, which is interpreted as the touch panel, is detachably attached to the robot arm).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Maillet with Nakayama to have the touch panel be detachably attached to the robot arm. This would allow the user to adjust the touch panel’s position which increases the desirability of the system and makes it possible to attach the touch panel at an optimal position for the user (See at least Nakayama Paragraph 0023). 

Regarding Claim 5, Maillet fails to disclose the touch panel comprises a display portion.
However, Nakayama teaches the touch panel comprises a display portion (See at least Nakayama Paragraph 0048 and Figure 2, the operation unit, which is interpreted as the touch panel, has a display apparatus). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Maillet with Nakayama to have the touch panel comprise a display portion. This would allow operation buttons and other information to be displayed on the touch panel (See at least Nakayama Paragraph 0048), which increases the operability of the system. 

Claims 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maillet in view of Kamisono et al (US 20180311814 A1) (Hereinafter referred to as Kamisono). 

Regarding Claim 7, Maillet fails to disclose the input is performed by the operator touching the robot body.
However, Kamisono discloses the input is performed by the operator touching the robot body (See at least Kamisono Paragraph 0047 and Figure 3, the input is performed by the user touching the robot body).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Maillet with Kamisono to have the input be performed by the operator touching the robot body. This would allow the operator to control the robot arm based on the gesture input of the user (See at least Kamisono Paragraphs 0041-0042), which increases the operability of the robot by allowing the user to control the robot by simply touching the robot body. 

Regarding Claim 12, Maillet fails to disclose the instruction for the restart is an instruction to control the robot for moving a predetermined potion of the robot to a predetermined position.
However, Kamisono teaches an instruction to control the robot for moving a predetermined potion of the robot to a predetermined position (See at least Kamisono Paragraphs 0052 and 0098, the user swipes the robot to return the posture of the manipulator to the default posture which is interpreted as moving a predetermined potion of the robot to a predetermined position).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Maillet with Kamisono to have the instruction for the restart control the robot to a predetermined position. This would allow the robot to return to a default posture when restarting the work (See at least Kamisono Paragraph 0098), which would increase the efficiency of the work by allowing the robot to restart from a starting position on its own rather than the user manually having to move the robot to a starting position. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maillet in view of Kamisono, and in further view of Yoshida et al (US 20220016764 A1) (Hereinafter referred to as Yoshida). 

Regarding Claim 13, modified Maillet fails to explicitly disclose the predetermined position is a resume position, and the instruction for the restart is an instruction to control the robot for resuming the robot from a state in which the robot is stopped due to an abnormal condition.
However, Yoshida teaches the predetermined position is a resume position (See at least Yoshida Paragraph 0049, the default position is interpreted as a resume position), and the instruction for the restart is an instruction to control the robot for resuming the robot from a state in which the robot is stopped due to an abnormal condition (See at least Yoshida Paragraph 0049 and Figure 3, the arm is returned to the default position to repeat/resume the process starting from the default/resume position when there is an abnormality).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Maillet with Yoshida to control the robot to move to a resume position to restart when the robot is stopped due to an abnormal condition. This would allow the robot to return to an initial position when restarting the operation due to an abnormality (See at least Yoshida Paragraph 0049 and Figure 3), which would increase the efficiency of the work by allowing the robot to restart from a starting position on its own rather than the user manually having to move the robot to a starting position every time there is an abnormality. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maillet in view of Okuyama (US 20210268660 A1) (Hereinafter referred to as Okuyama). 

Regarding Claim 14, Maillet fails to disclose the instruction for the force control start is an instruction to control the robot in accordance with a force value.
However, Okuyama teaches the instruction for the force control start is an instruction to control the robot in accordance with a force value (See at least Okuyama Paragraph 0092, the force control section performs impedance control when a person touches the robot, which is interpreted as controlling the robot in accordance with a force value).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Maillet with Okuyama to control the robot in accordance with a force value when the person inputs a motion to the robot. This would improve the safety of the system (See at least Okuyama Paragraph 0092). 

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maillet in view of Bogart et al (US 20210001484 A1) (Hereinafter referred to as Bogart). 

Regarding Claim 15, Maillet fails to disclose the instruction for the position control start is an instruction to control the robot in accordance with a position value.
However, Bogart teaches the instruction for the position control start is an instruction to control the robot in accordance with a position value (See at least Bogart Paragraph 0063 and figures 11-12b, when operator taps the robot arm, the robot moves in accordance with a position value). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Maillet with Bogart to control the robot in accordance with a position value when the person inputs a motion to the robot. This would allow the operator to control the position of the robot by simply tapping the robot (See at least Bogart Paragraph 0063), which increases the operability of the robot and makes controlling the robot more convenient for the operator. 

Regarding Claim 23, Maillet fails to explicitly disclose a method of manufacturing a product by using the robot body that is controlled by the control method according to claim 22.
However, Bogart teaches manufacturing a product using the robot body that is controlled by detecting the motion of the operator (See at least Bogart Paragraphs 0001-0007, the robot is used in manufacturing environments; See at least Bogart Paragraph 0063 and figures 11-12b, the robot is controlled by the motion of the operator). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Maillet with Bogart to manufacture a product using the robot. This would increase the operability of the robot by allowing the robot to load, unload, and remove parts, perform gluing, painting, welding, polishing, cutting, deburring, grinding, packaging, palletizing, QC measuring, testing, and inspection (See at least Bogart Paragraphs 0001-0007). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maillet in view of Kamisono and Nakayama, and in further view of Hane et al (US 20180281173 A1) (Hereinafter referred to as Hane).  

Regarding Claim 16, modified Maillet fails to disclose the display portion is configured to display a motion- registration cancel button and a motion storage button.
However, Hane teaches the display portion is configured to display a motion- registration cancel button (See at least Hane Paragraph 0021 and Figures 2-3, the display has a cancel button) and a motion storage button (See at least Hane Paragraph 0020 and Figures 2-3, the display has a teach button for recording positions of teaching points, which is interpreted as a motion storage button).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Maillet with Hane to display a motion-registration cancel button and motion storage button. This would allow the operator to teach the robot motions and cancel unwanted motions (See at least Hane Paragraphs 0020-0021), which increases the operability of the robot by allowing the operator to discard unwanted or old motions and teach the robot new motions. 

Regarding Claim 17, modified Maillet fails to disclose the display portion is configured to display a motion- registration-number display portion and a number forward/backward button.
However, Hane teaches the display portion is configured to display a motion- registration-number display portion (See at least Hane Figures 3-5, the display shows the number of the step, which is interpreted as a motion registration number display portion) and a number forward/backward button (See at least Hane Paragraph 0021 and Figure 4, the arrow buttons are interpreted as forward/backward buttons).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Maillet with Hane to display a motion- registration-number display portion and a number forward/backward button. This would allow the operator to flip through the motions that are stored and see the number associated with each of the motions, which allows the operator to view all the motions that are stored. 

Allowable Subject Matter
Claims 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 20210362343 A1) teaches controlling a robot through touch
Jung (US 20190240839 A1) teaches a robot with a touch screen

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         
/BHAVESH V AMIN/              Primary Examiner, Art Unit 3664